FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DE’MARIAN A. CLEMONS,                            No. 13-15679

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01163-KJD-
                                                 GWF
  v.

ROBERT CLINTON HAYES, M.D.; et                   MEMORANDUM*
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Nevada state prisoner De’Marian A. Clemons appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs while he was a pretrial detainee. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to complete service in a timely manner. Oyama v. Sheehan (In

re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion in dismissing Clemons’s action

without prejudice because Clemons failed to effect proper service of the summons

and complaint. See Fed. R. Civ. P. 4(e), (m) (describing proper methods for

service of process on an individual and requiring service within 120 days after the

complaint is filed); Nev. R. Civ. P. 4(d)(6) (setting forth requirements of service on

individuals under Nevada state law); In re Sheehan, 253 F.3d at 512.

      The district court did not abuse its discretion by denying Clemons’s motion

for reconsideration because Clemons failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth the standard of review and grounds for

reconsideration).

      AFFIRMED.




                                          2                                    13-15679